Citation Nr: 1108413	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  00-21 425	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for blindness of the right eye, diagnosed as homonymous hemianopia.

2.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to September 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia, which denied the Veteran's claims for service connection for right eye blindness and PTSD.

The Board notices, however, the Veteran also has received diagnoses of psychiatric disorders other than PTSD - namely, impulse control disorder, depressive disorder, dementia, and mood disorder.  The Board therefore is not just limiting his claim for a psychiatric disorder to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

To support his claims, the Veteran testified at a December 2000 videoconference hearing before a Veterans Law Judge (VLJ) of the Board that since has retired.  So in October 2007 the Board sent the Veteran a letter offering him another hearing before a different VLJ who will ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (the VLJ who conducts the hearing will participate in making the final determination of the claim).  The Veteran did not respond to that letter, however, so according to the terms of the letter the Board is presuming he does not want another hearing.

The Board remanded the claims in May 2001, August 2003, and February 2005 for further development.  Thereafter, in a June 2006 decision, the Board denied the claims.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2007 order, granting a joint motion, the Court vacated the Board's decision and remanded the claims to the Board for further development and readjudication.

To comply with the Court's order, the Board in turn remanded the claims to the RO, via the Appeals Management Center (AMC), in December 2007.  The Board again remanded the claims in August 2009.

Unfortunately, however, yet another remand (regarding the psychiatric disorders other than PTSD and depression) is required, in part, to substantially comply with the Board's prior remand directives concerning this additional component of this claim.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (indicating that, although there need not be "exact" compliance with the Board's remand directives, there has to be at least "substantial" compliance).  And here, as will be explained, there was not.  The Board is going ahead and adjudicating the remaining portion of the appeal, however, both in terms of the claim for an acquired psychiatric disorder to the extent it involves depression and PTSD and for right eye blindness.


FINDINGS OF FACT

1.  The Veteran did not sustain a chronic right eye disorder as a result of events that occurred during his military service - in particular, either as a result of a 1975 motor vehicle accident, or by being struck by a pool ball in December 1976, or by being struck with a pool cue in August 1978.

2.  Post-service treatment records do not show the onset of chronic visual impairment, including blindness in this eye, for many years after service.

3.  The weight of the probative (competent and credible) medical and other evidence of record does not show the Veteran's current visual impairment, including blindness in this eye, is the result of his military service or any incident during his service such as those mentioned.


4.  Service treatment records show no indication of symptoms suggestive of a stress-related mental illness, recognizing that VA did not adopt the PTSD nomenclature until 1980 or thereabouts, so not until after the Veteran's military service already had ended in 1978.

5.  The most probative medical and other evidence of record also does not establish the Veteran has the required DSM-IV current diagnosis of PTSD.

6.  As well, the weight of the medical and other evidence of record does not alternatively show the Veteran's depressive disorders are related to his military service or any incident during his service.


CONCLUSIONS OF LAW

1.  Right eye blindness, diagnosed as homonymous hemianopia, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  PTSD and depression also were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2001, January 2004, February 2005, and January 2008.  The RO did not provide VCAA notice prior to initially adjudicating the claims in March 2000 because the VCAA did not yet even exists since it was not enacted until later that year, in November 2000.  And in Pelegrini II, the Court clarified that, in these type situations, where the VCAA did not exist when the RO initially adjudicated the claims, VA does not have to vitiate the initial decision and start the whole adjudicatory process anew - as if the initial decision was never made.  Rather, as reiterated in Mayfield and Prickett, VA need only ensure the Veteran receives, or since has received, all necessary content-complying VCAA notice, followed by readjudication of the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and he is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, it must be shown that the timing error in the provision of the notice is ultimately harmless, meaning nonprejudicial.  38 C.F.R. § 20.1102.  Here, the Veteran's claims have been readjudicated in an SOC and SSOCs since providing the VCAA notices mentioned, so as to in turn rectify ("cure") any timing defect in the provision of these notices.  Moreover, he also was advised of the downstream disability rating and effective date elements of his claims in the January 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  His claims were most recently readjudicated in the November 2010 SSOC, so since providing even this most recent VCAA notice.  See again Mayfield IV and Prickett, supra.

Moreover, the Veteran has not alleged any prejudicial error in the content or timing of his VCAA notices.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof for showing how a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

Further concerning his claim for service connection for PTSD, the Board notes that effective July 13, 2010, so during the pendency of this appeal, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  

More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

The Veteran has not been apprised of these changes.  However, as explained below, he does not meet the DSM-IV criteria for a diagnosis of PTSD.  So these regulation changes are ultimately inapplicable to his claim for PTSD because he has not established that he has any mental impairment on account of this condition.  See 38 C.F.R. § 3.304(f), requiring this diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., the DSM-IV criteria).

That is to say, there is no current disability due to PTSD to, in turn, attribute to his military service, even under these revised (lesser) standards for establishing the required underlying stressor.  So the Board does not find that he is prejudiced by deciding this claim without first providing him notice of these new regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

And further concerning the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA examination and outpatient reports.  He also had VA compensation examinations, including for opinions concerning the etiology of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of the examinations, and the other evidence of record, contain the findings needed to properly adjudicate his claims.

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Statutes and Regulations Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


Stated somewhat differently, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus (i.e., link) between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 28, 2006), a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

For the showing of chronic (permanent) disease in service, or within this presumptive period following service, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303(b).  Where chronicity of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service to the present is required to support the claim.  Id.  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and, in turn, link any current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


Supporting medical evidence is not always or categorically required in every instance to provide the necessary nexus or linkage between current disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But it is required if the particular condition claimed is not of the type that is readily amenable to lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

When there is reasonable doubt concerning any issue material to the determination of a claim, this doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Entitlement to Service Connection for Right Eye Blindness, Diagnosed as Homonymous Hemianopia

The Veteran has variously reported developing blindness in his right eye as a result of serious neurological damage to this eye sustained during his military service in an April 1975 motor vehicle accident, or as a result of being hit by a pool ball in December 1976, or as a result of being struck by a pool cue in August 1978.  The most probative medical and other evidence in the file, however, does not substantiate this allegation, so this claim must be denied.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record bearing on this issue and the evaluation of its probative value, meaning competency and credibility.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


Turning now to the facts of this particular case.  The report of a VA examination in March 1997 shows a diagnosis of right homonymous hemianopia, newly diagnosed by the Veteran's history.  Subsequently dated private and VA examination reports reaffirm this diagnosis.  So there is no disputing the Veteran has this alleged right eye disorder.  He therefore has established that he at least has current disability, but there also has to be probative evidence indicating this current disability is the result of his military service - and, in particular, the incidents and injuries mentioned.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, it is in this equally critical respect that his claim fails.

The Veteran's STRs confirm the occurrence of the three incidents mentioned during service and resultant injury, but not directly to his eyes.  In early April 1975, he was involved in a motor vehicle accident.  He apparently was initially treated at a private hospital.  Post-accident medical treatment was focused primarily on his complaints of back pain.  The diagnosis was muscle strain of the low back.  A contemporaneously dated April 1975 clinical note indicates he had follow-up 
X-rays for a questionable linear skull fracture as a result of that motor vehicle accident, but there were no complaints of vision loss.  And, regardless, on further clinical evaluation and workup, the examiner concluded the Veteran experienced no head trauma and no loss of consciousness in that accident.  He was considered neurologically intact.  The clinical assessment was "normal skull series."  Therefore, the findings in service did not ultimately support a determination of a skull fracture, much less of any associated decline in the visual acuity in his right eye.

Indeed, to the contrary, during an August 1976 military physical, so more than one year later after that motor vehicle accident, the Veteran's uncorrected vision was 20/20 in both eyes, so completely normal.


Regarding the second claimed incident, in December 1976 the Veteran was struck over his left eye orbit with a pool ball and complained of decreased vision in his right eye.  His vision was reported as 20/20 in his right eye, so still completely normal, and 20/50 in his left eye.  The diagnosis was post-traumatic macular edema and minimal iritis of the left eye.  (italics added for emphasis)

The records concerning his service do not show any further relevant treatment until August 1978, when the Veteran apparently was hit with a pool cue on the right side of his cheek and resultantly sustained a laceration approximately one-inch long.  The clinical assessment was minor laceration with possible fractured ribs.  These evaluation and treatment records do not show complaints of visual impairment in either eye stemming from that additional injury.  He was treated without the apparent need for follow-up care and discharged from active duty shortly thereafter, in September 1978.

There is no service separation examination report associated with the claims file; however, in a Report of Medical History dated in 1978, so just prior to his discharge, the question of whether the Veteran had or had ever had eye trouble was marked with an "X" in the Yes column and with a check-mark in the No column.  Further, on the question of whether he had vision in both eyes, a check-mark is in the Yes column, and an "X" is in the No column.

As support for this claim, the Veteran submitted a statement from a fellow soldier to the effect that he recalled the Veteran being involved in an altercation during service in December 1975; however, the record already unquestionably shows that the incident in question occurred in December 1976, so merely reiterating that it did does not tend to show or suggest the current blindness in the Veteran's right eye is a consequence of that trauma in service.

There was no visual impairment, much less blindness, in this right eye during service or even within one year of the Veteran's discharge from service, or for that matter even for many ensuing years.  This is probative evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In fact, the Board sees that the earliest date associated with the diagnosis of a right eye disability was in 1997, so approximately 19 years after the Veteran's military service had ended (so long after the events in question had occurred).  This, too, is probative evidence against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Buchanan Court went on to indicate the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.

During his hearing before the Board, the Veteran testified that he was in a motor vehicle accident during service and sustained a skull fracture; however, he denied that he was ever struck with a pool ball in 1976, but related that he was beaten with a pool cue in 1978.  He also testified that he was unconscious for three to four hours, hospitalized for three or four days, and had a rib fracture and a busted knee.  He recalled being discharged less than three months after the 1978 incident.

Based on this apparent discrepancy, the Veteran has maintained that his service treatment records somehow have been altered.  But the evidence concerning his service unquestionably shows he was hit below his right eye with a pool cue and complained of vision problems while on active duty - though, as mentioned, there was not subsequent confirmation of a right eye disorder or diagnosis such as blindness in this eye.  The Board accepts and acknowledges his in-service injury and complaints of vision problems, which are clearly documented in the records concerning his service, and recognizes that he had complaints of vision problems while on active duty.  But the impairment shown mostly concerned his left eye, not his right eye.  Therefore, that both Yes and No were both checked when recounting his pertinent medical history just prior to his discharge is not germane to resolution of his claim.  Moreover, although is competent to describe his symptoms in service, such as vision loss, the fact that he complained of vision problems during service does not the end of the inquiry of whether there was chronic consequent disability in service or during the many years since.

As already explained, for the showing of chronic (permanent) disease in service, which is required for service connection, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  And ultimately, as alluded to, according to the holdings in Davidson, Jandreau and Woehlaert, etc., the specific type of condition at issue is not readily amenable to just lay comment on its etiology.  For this reason, the Board does not find the Veteran's unsubstantiated lay statements as competent evidence sufficient to establish that he has had right homonymous hemianopia since service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  And where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Recognizing the Veteran has submitted a supporting lay statement from a fellow soldier (but only to establish at least one of the claimed injuries in service occurred), the Board places more probative value on the specific nature of the medical treatment undertaken after the injuries in question.  And these records show there was no indication of consequent vision impairment involving the right eye after any of the three incidents at issue.  So even assuming these incidents occurred, there was not resultant disability that is pertinent to this appeal.

As noted, an April 1975 clinical assessment (at the time of the accident in service) was "normal skull series."  As such, the evidence does not ultimately support a determination of a skull fracture.  Moreover, there were no vision problems reported at the time of that accident.  Consequently, the evidence does not show the Veteran sustained neurological damage as a result of that accident as he now claims (instead, his medical care focused primarily on his low back pain), or residual visual impairment as a result of the motor vehicle accident in service.

Next, while he reported vision problems after the December 1976 pool ball incident, there was no diagnosis of vision impairment.  Further, he had no complaints of vision impairment after the August 1978 pool cue incident.  Therefore, despite his complaints of vision problems in service, even if accepted as credible, the evidence does not show a chronic vision problem in service as a result of the alleged trauma.

Post-service medical records are equally unremarkable for complaints of, treatment for, or diagnosis related to vision problems for many years after service.  In November 1996, the Veteran filed a claim for scarring on his cheek, under his right eye, but service connection since has been granted for this disability, albeit a 0 percent (i.e., noncompensable) rating assigned.  So this disability as a consequence of his military service already has been acknowledged.  There has been no similar linkage of the blindness in this eye, however, or diagnosis of homonymous hemianopia, to his military service or relation of this diagnosis to the injury and resultant scar on his cheek under this eye to otherwise warrant granting service connection on an alternative secondary basis.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (requiring supporting medical nexus evidence to associate a claimed condition with a service-connected disability).


At the time of the March 1997 VA examination undertaken to evaluate his claim, the Veteran reported fluctuating near vision and scars on the right side of his face from an injury he had sustained in 1977 after being hit by a pole.  After a physical examination, the diagnosis was right homonymous hemianopia, but described as "newly diagnosed" based on the Veteran's history.  The examiner indicated that it was uncertain how long the Veteran had had the condition, but that he had related having an automobile accident in 1985 during which he believed he did not see a car approaching from his right side.  But despite the reported in-service history of vision problems, the examiner explained that the most common etiology for isolated homonymous hemianopia was cerebrovascular accident (i.e., stroke).  So in any event he did not attribute this condition to the Veteran's military service, even assuming the Veteran had sustained relevant trauma or injury in service.  This is important to point out because, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same reason, the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion.  This VA examiner, on the other hand, readily acknowledged the Veteran's self-reported history of injury in service but nonetheless determined another cause for his homonymous hemianopia, unrelated to that injury in service.

Several other medical examiners also have addressed this determinative issue of causation and similarly concluded that the loss of vision in the Veteran's right eye was related to factors other than his military service.  Specifically, in January 1998, a VA optometrist at the Blind Rehabilitation Center certified that the Veteran was permanently visually disabled secondary to right-sided visual field loss (hemianopia) based on an examination by a licensed eye care professional.  But based on the Veteran's reported symptoms, this commenting optometrist surmised that the Veteran may have suffered a mild stroke in April 1996, also noting he had been unemployed since then as a result of his visual impairment.  He was advised not to return to work as a roofer and informed that he would be issued prism glasses, which would not return his missing vision but would allow him to ambulate more efficiently.  Therefore, this evidence also does not support the Veteran's claim.

Next, although the Veteran has suggested that his vision impairment is the result of neurological damage from the motor vehicle accident in service, a September 1999 computed axial tomography (CAT) scan of his head was within normal limits.  There was no evidence of a then recent or remote skull fracture or bone erosion.

Further, during an October 1999 neurology consultation, the Veteran reported to the treating physician that he had a history of right eye central visual loss of sudden onset in 1977, for which he had had a detailed work up at VA, but concerning which no etiology was found.

The Veteran also has at varying times given differing accounts of what supposedly occurred during service of the circumstances surrounding these injuries at issue.  At one point, he alleged that he was not only struck with a pool cue in August 1978, but that he was severely beaten by three soldiers, rendered unconscious for an unknown period of time, hospitalized for days, went on sick-call two or three days a week for almost a month as a result of his injuries, required stitches on his lips, cheek and temple area, injured his knee, hurt his ribs, and had a severely swollen head.  However, the contemporaneous medical evidence is not consistent with these recollections.  While it is true he sustained a laceration under his eye, a lump on his left rib area, and needed sutures, the treating military physician characterized the laceration as relatively "minor" and noted the Veteran should return to the health clinic in Bad Kissingen the following morning for rib X-rays.  This evidence indicates he was not hospitalized for three days in Frankfurt and was not unconscious as alleged.  Further, despite his assertions that he suffered consequences of the injuries for 30 days, the record reflects that he was actually discharged from military service approximately just three weeks later.

In addition, the Veteran also has maintained that the two incidents with a pool ball in December 1976 and a pool cue in August 1978 were actually one incident with him complaining of vision loss as a result of being struck with the pool cue.  However, the Board has carefully reviewed his STRs and finds that the dates are clear as written of when those incidents occurred.

There is no reason to suspect the incidents have been transposed as to dates and places.  The Veteran was treated by different military physicians and the supplemental medical evidence, such as X-rays, is consistent with two separate incidents.  Therefore, the Board finds his assertion of only one incident, rather than two, is unsupported by the contemporaneous service treatment records.

In a November 1997 disability evaluation, the physician reported that the Veteran had a visual field suggesting a left occipital or proprietal cortical problem; however, the physician had no explanation for the Veteran's diminished central visual acuity.

Similarly, during a December 1997 ophthalmology consultation, apparently undertaken for state disability benefits, the Veteran related that he had suffered a then recent stroke.  It was reported that, in May 1997, his visual acuity was 20/70 in his right eye and 20/20 in his left eye.  In September 1997, the visual acuity was 20/60-1 in his left eye.  In November 1997, visual acuity was 20/70 in both eyes, and several days later it was 20/200 in each eye.  A visual field testing suggested right hemianopia.  The examiner noted that the source of the suspected hemianopia had not been documented with neurological imaging.

Moreover, in the report of a March 2000 state disability physical, the Veteran indicated he was struck on the right side of his head in 1978 and lost the vision of the right visual field.  The examining physician concluded the Veteran had hemianopsia secondary to a head injury.  However, the STRs simply do not reflect that the Veteran lost his vision from being struck in the face with a pool cue.  Further, the STRs do not show he sustained a head injury as a result of the blow.  The military physician remarked, instead, that the laceration was relatively minor and made no mention of a finding as significant as consequent vision loss.


Therefore, while the March 2000 examining physician noted a relationship between the Veteran's military service and vision impairment, the Board is inclined to give this medical opinion less probative weight.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  The Court also more recently indicated in Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that review of the claims file is not dispositive of the probative value of a medical opinion.  Rather, it is the information gathered from that review (or lack thereof) that is more determinative.

Here, though, because the medical opinion was based on the Veteran's reported history, which is inconsistent with the evidence established in the record, the Board finds it has little probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In the report of a July 2001 VA examination, undertaken specifically to address the merits of this claim, the Veteran reported having poor vision in both eyes, right worse than left, which he believed was related to injuries he suffered in 1975 and 1978 while in service.  The examiner reviewed the STRs and noted all three incidents in service (motor vehicle accident, being hit with a pool ball, and being hit with a pool cue).  But after physical examination, the examiner concluded:

This patient demonstrates complete loss of his right visual field in each eye and significant loss of the left visual field of the right eye.  This visual defect is consistent with a stroke or other intracranial pathology.  It is not consistent with damage to the eye itself and indeed there is no evidence of previous injury to either eye.  Since his visual acuity was essentially normal following the first two incidents, it can be assumed that the defect occurred after December 1976.  The last incident mentioned in his medical record apparently did not involve the eye since there was no mention of injury to the eye on that occasion.

A reasonable reading of this VA examiner's opinion is that the Veteran's current visual impairment, so including in his right eye in particular, is unrelated to any of the incidents described in service - rather, more likely the result of the stroke unfortunately experienced since service.

In assigning high probative value to this report, the Board notes that the examiner had the claims file for review, specifically discussed the findings in the claims file, including the STRs, obtained a reported history from the Veteran, and conducted an objective physical examination.  There is no indication the VA examiner was not fully aware of the Veteran's relevant medical history or that he misstated or misinterpreted any relevant fact.  To the contrary, the opinion had the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, the Board finds this VA examiner's opinion especially probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, after a February 2004 VA examination, the examiner reaffirmed the Veteran had right homonymous hemianopia.  This examiner went on to explain that this type of injury was unrelated to eye disease, was a brain problem and could be caused by trauma, but that many other causes included stroke, tumor, etc.  He therefore determined the Veteran needed a neurological work-up to find the cause.


During a March 2004 neuropsychological evaluation, the Veteran again reported a story inconsistent with the record.  Specifically, he reported that he was struck in the eye (was struck on the cheek) in 1975 (was involved in motor vehicle accident in 1975, was struck with a pool cue in 1978), sustained a skull fracture (not supported by X-ray), lost consciousness (not shown in the service medical records), had amnesia for one week (not shown in the service medical records), and was hospitalized for two to three months (not shown in the service medical records, Veteran discharged from active duty within three weeks of incident).  After a neurological assessment, the diagnoses included right homonymous hemianopia.  However, the examining psychologist reflected that an etiology could not be determined due to conflicting histories, the lack of confirmation of a head injury with loss of consciousness and treatment as reported by the Veteran, a reported post-service head injury in the early 1990s, evidence of a possible stroke, and suspicion of a seizure disorder.  So he, too, did not link any current right eye disability to the Veteran's military service.

Similarly, an April 2004 neurology examination concluded the Veteran had homonymous hemianopia of an undefined cause.  The unknown etiology of a disease entity is not sufficient reason to conclude it is related to military service.  See 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

In summary, because the STRs reflect no chronic visual impairment, since there equally is no objective indication of any visual impairment involving the right eye especially for many years after discharge from service, and because of the lack of a competent medical nexus opinion etiologically linking any current right eye disability to the Veteran's military service, this claim must be denied because the preponderance of the evidence is unfavorable.


IV.  Entitlement to Service Connection for PTSD

During his hearing before the Board, the Veteran testified that he was never the same after being beaten-up in service.  He reflected that he did not sleep at night and was a different person.  He reported having flashbacks and was on probation for beating up a man who he said resembled one of his alleged attackers, and had changed jobs frequently.  He was under counseling and on medication.

The applicable rating criteria for service connection for PTSD, 38 C.F.R. § 3.304(f), were amended on June 18, 1999, and made retroactively effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).  The Veteran filed his claim in the interim, in August 1998.

Under the revised regulations, service connection for PTSD requires:  (i) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) medical evidence establishing a link or nexus between current symptoms and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

In Cohen, the Court concluded that "under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of predisposition toward development of that condition."  Id., at 141 (incorporating the "eggshell plaintiff" rule to service connection awards).  The Court took judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  

The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

Under the previous regulations, if the claimed stressor was related to combat, service department evidence that the Veteran had engaged in combat or that he was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation would be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

Under the amended regulations, the reference to combat citations was removed.  Nonetheless, if the "claimed stressor [was] not combat related, a Veteran's lay testimony regarding in-service stressors [was] insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).

VA since, as already alluded to, has created additional exceptions to the type and amount of evidence needed to establish the occurrence of a stressor in service, such as when there is a diagnosis of PTSD during service (38 C.F.R. § 3.304(f)(1)), there was fear of hostile terrorist or military activity (38 C.F.R. § 3.304(f)(3)), the Veteran was a prisoner of war (POW) (38 C.F.R. § 3.304(f)(4)), or his claim is predicated on personal or sexual assault (38 C.F.R. § 3.304(f)(5)).

But even more fundamental to a claim for service connection for PTSD is the Veteran first establishing he has this condition.  Without this threshold preliminary proof, there is no current disability to attribute to his military service.  So the downstream question of whether he actually experienced the claimed stressors becomes irrelevant because, even if he did, there is no consequent diagnosis of PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of having a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Here, after reviewing the medical and other evidence, the Board concludes the Veteran's claim for service connection for PTSD must be denied.  Significantly, a diagnosis of PTSD has never been confirmed.  And as discussed in Cohen, although a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria (both in terms of the adequacy and sufficiency of the stressors claimed), this also necessarily means it is not the type of condition that may be substantiated as affecting a Veteran merely on the basis of his lay testimony alone.

The Veteran served on active duty in the military from 1974 to 1978, so before VA adopted the PTSD nomenclature in 1980 or thereabouts.  Still, his STRs are completely unremarkable for any complaints of, treatment for, or a diagnosis of a psychiatric disorder of any kind - including especially a stress-related mental illness.  An August 1976 military physical noted a normal psychiatric evaluation.


Post-service medical records do not show treatment for or symptomatology consistent with a psychiatric disorder for many years after military discharge.  Specifically, in April 1997, the Veteran sought psychiatric treatment after several suicide attempts.  After a mental status examination, the diagnoses included mood disorder secondary to general medical condition and alcohol abuse, but not PTSD.

In May 1999, the Veteran was admitted to a domiciliary for what was diagnosed as PTSD, among other things; however, in a follow-up addendum, the admitting physician changed the admitting diagnosis from PTSD to Rehabilitation Therapy.  It does not appear the Veteran was treated for PTSD during that domiciliary admission.

In July 1999, the Veteran was diagnosed with depression with psychotic features and anxiety.  The treatment note indicated that his anxiety was 100 percent 
service-connected, but the record does not support this determination.  Further, the evidence does not show a diagnosis of PTSD.

During an October 1999 neurology consultation, the Veteran reported that he had sustained a head injury in 1978, was unconscious for an unknown duration of time, and was hospitalized for three to four days.  He also reported a two-year history of forgetfulness.  The neurologist related that the Veteran had a history of PTSD, but without further explanation, and this history is not otherwise established by the earlier-dated evidence

During a July 2001 VA mental status evaluation, specifically undertaken to address this claim, the Veteran reported being involved in a motor vehicle accident and being struck on the right side of his head with a pool stick during service.  But at the conclusion of that mental status evaluation, the diagnoses were impulse control disorder, not otherwise specified, and alcohol dependence in remission.  Regarding the issue of whether the Veteran additionally had PTSD, the examiner noted the Veteran had a long history of alcohol dependence in remission.  He related that, although the Veteran had some symptoms consistent with PTSD, he did not meet the criteria for PTSD.  In further explanation, the examiner noted the Veteran reported nightmares but was unable to describe them, mentioned flashbacks but was unable to describe what a flashback was, and gave symptoms of avoidance but could not describe it completely.  The examiner concluded the Veteran's symptoms instead were consistent with impulse control disorder, which was now controlled with medication.

Similarly, February 2004 VA neuropsychiatric examination and March 2004 neuropsychiatric testing did not result in a diagnosis of PTSD, but instead other diagnoses of dementia, mood disorder, and alcohol dependence in sustained remission.  The examiner concluded the Veteran could not read well enough to complete the objective tests of psychological functioning, but that even his 
self-reported symptoms did not indicate PTSD.

The outpatient treatment records in the file reflect occasional mention of an assessment of PTSD.  However, on each occasion, the diagnosis is reported as based on the medical history provided by the Veteran, which the Board is not bound to accept.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  For claims that do not fall within the purview of the exceptions enumerated in 38 C.F.R. § 3.304(f)(1)-(5), there still needs to be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a stressor that does not fall within the purview of these exceptions.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, in this circumstance, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional accepted the Veteran's description of his experiences in service as credible and diagnosed him as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept the Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

But that said, a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

Here, though, perhaps most telling is the fact that the Veteran was reexamined by VA in March 2010.  The consulting psychologist reviewed the claims file for the pertinent medical and other history.  It was noted that the Veteran had reported symptoms including social isolation, irritability, suicidal thoughts, and depression.  It was also observed, however, that he was not a good historian.  He initially reported stopping working in 1992 or 1993, but later during the interview reported that he had not worked since 1982.  He would not specify his employment history, instead, he indicated that he had worked at multiple jobs, though none of which lasted longer than two weeks.  However, approximately 15 minutes later, he stated that he had last worked as a roofer for approximately a year.  The credibility of lay testimony and evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In regard to his PTSD stressors, the Veteran reported that he was attacked by two individuals, and one had a cue stick.  He claimed that, after he closed the NCO club, he woke up days later in the hospital.  In reporting the diagnostic assessment, the examiner noted the Veteran met the DSM-IV stressor criterion; however, he did not meet the criteria for a diagnosis of PTSD.  The examiner commented:

The [Veteran] does not have a symptom set that meets the criteria for the diagnosis of PTSD nor is there documentation of such a symptom set in the medical record.  Further in 10/06 and 5/07 he was screened for the [diagnosis] of PTSD in primary care with negative results.  The [Veteran's] medication is commonly prescribed for depression which explains the noted effectiveness.  The [Veteran] stated that he was treated in a PTSD program in 1999.  However, the program that he attended, which is documented in the medical record was a PTSD educational group that allowed self enrollment to attend and the [diagnosis] of PTSD was then entered into the medical record without an examination of the [Veteran] (this educational program was reviewed by Network 7 consultants and shutdown in 1999).  Given the time frames of the [Veteran's] discharge and first treatment (over 20 years) it is my opinion that his depression is not due to his time spent in the service. 

The Board has weighed the reported history of PTSD noted in outpatient treatment records against the VA examinations addressing the issue of medical nexus and places more probative value on the medical opinions directly addressing the issue of causation.  In sum, post-service medical evidence is devoid of complaints of, treatment for, or diagnosis of PTSD in accordance with the DSM-IV criteria.  And because the medical evidence of record does not establish this required 
DSM-IV diagnosis, the claim necessarily must be denied because there is no current PTSD to attribute to any stressor that may have occurred during the Veteran's military service.

V.  Entitlement to Service Connection for Depression

Unlike the preceding claim for PTSD, the Veteran has the required current diagnosis to account for his complaints of depression.  VA outpatient records show that, in April 1997, he received mental treatment after a suicide attempt.  The Axis I diagnosis was mood disorder secondary to general medical condition and alcohol abuse.  The Axis II diagnosis was depressed.  Since then he has been treated for variously diagnosed depression-related psychiatric disorders.  A VA outpatient record dated in September 1997 shows a diagnostic impression of depression secondary to visual field loss.  In August 1997, the Veteran under went psychological testing for state disability benefits.  The diagnoses included major depressive disorder, single episode, associated with a general medical condition and psychological stressors, rule out somatoform pain disorder, and alcohol abuse.  A VA outpatient record dated in July 1999 shows the Veteran was treated for depression with psychotic features and anxiety.  In March 2004, he had a VA compensation examination.  The Axis I diagnosis was dementia secondary to multiple head trauma, mood disorder, due to multiple head injuries, and alcohol abuse, in full remission.  So there is no disputing he has documented depression.  The determinative question then becomes, however, whether his depression is attributable to his military service - either directly, presumptively, or secondarily by way of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) and (b), and 3.384.

It is worth reiterating initially in this regard that the Veteran's STRs do not show any findings, complaints or diagnosis concerning a mental disorder of any sort, including especially of depression.  Further, there are no records showing complaints of a depressive disorder until 1997, so for nearly 20 years after his military service had ended.  Moreover, the record does not contain the required competent and credible medical nexus opinion attributing his depression to his military service, either as directly incurred in service or alternatively as proximately due to, the result of, or aggravated by a service-connected disability so as to warrant secondary service connection (keeping in mind that any depression stemming from the unfortunate blindness in his right eye could not be service connected as secondary to this blindness because the blindness in this eye, itself, has not been determined to be the result of his military service, i.e., service connected).

Also, as noted, the VA examiner in March 2010 reviewed the file, including the Veteran's private medical records, and discounted the notion that his current depressive disorder is related to his military service.  The examiner pointed out that there was a lack of relevant findings for some 20 years after the Veteran's discharge from service and that, as such, it was unlikely his depression was related to his military service.


The preponderance of the evidence therefore is against this claim for depression, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that his claim resultantly must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

Service connection for right eye blindness, diagnosed as homonymous hemianopia, is denied.

Service connection for PTSD and depression also is denied, including as secondary to service-connected disability (inasmuch as the depression, even if associated with the right eye blindness or other physical disability, has not been linked to the Veteran's military service because the blindness has not been either).


REMAND

In the prior remand the Board noted the Veteran had variously diagnosed psychiatric disorders - including dementia, impulse disorder, and mood disorder.  The Board therefore asked that a VA compensation examiner comment on the etiology and approximate date of the onset of these additional disorders.  And while the designated examiner commented on the etiology of the Veteran's PTSD and depression (since decided above), this examiner failed to also provide an opinion regarding the etiology and onset of the remaining psychiatric disorders of dementia, impulse disorder, and mood disorder.  The Court held in Stegall v. West, 11 Vet. App. 268 (1998), that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


Accordingly, this remaining component of the claim for an acquired psychiatric disorder is REMANDED for the following additional development and consideration:

1.  If he is still available, forward the claims file to the VA examiner that performed the March 2010 evaluation of the Veteran and ask that he submit an additional addendum statement indicating the nature and etiology of the Veteran's remaining diagnosed psychiatric disorders (namely, of impulse control disorder, dementia, and mood disorder) - but specifically in terms of the likelihood (very likely, as likely as not, or unlikely) these remaining disorders are attributable to his military service, such as to the type of injuries he claims to have sustained during service, as opposed to during the many years since service (e.g., stroke, etc.).

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this latter situation arises, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this decision and remand and the Board's prior remand.

2.  Upon completion of this additional development, readjudicate this remaining component of the claim in light of this additional evidence.  If this remaining component of the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining component of the claim.

The Veteran has the right to submit additional evidence and argument concerning this remaining component of this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This remaining component of this claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


